Me. Justice Field,
after stating the case, delivered the opinion of the court.
A license to pursue any business or occupation, from the governing authority of any municipality or State, can only be *77invoked for the protection of one in the pursuit of such business or occupation, so long as the same continues unaffected by existing or new conditions. The degree of care and scrutiny which should attend the pursuit of the business or occupation practised will necessarily depend upon the safety and freedom from injurious or dangerous conditions attending the prosecution of the same.
In the preparation of medicinal compounds, intoxicating liquors and even still more dangerous ingredients are often properly used; but the protecting care of the government, municipal or state, in their use, should never be relaxed beyond the bounds of absolute safety. The responsibility of the legal authority, municipal or state, cannot be stipulated or bartered away.’ Whatever provisions were prescribed by the law previous to 1890, in the use of spirituous liquors in the medicinal preparations of pharmacists, they did not prevent the subsequent exaction of further conditions which the lawful authority might deem necessary or useful.
For reasons which were deemed sufficient after 1890, by the authorities of Connecticut, the use of spirituous liquors in the preparation of pharmacists’ compounds required still further provisions than those previously existing, and it was provided that such liquors could not be subsequently used in their preparation without the pharmacist’s first procuring a druggist’s license from the county commissioners.
The'imposition by the court of a fine upon the accused for a disregard of this requirement trespassed in no way upon any' of his rights under the constitution of the State, or under the-Fourteenth Amendment to the Federal Constitution.

Judgment affirmed.